In an action to recover for goods sold and delivered, judgment in favor of respondents and against appellant, entered upon the verdict of a jury, reversed on the law and a new trial granted, with costs to appellant to abide the event. In our opinion the trial court erred in excluding, on respondent Beekman’s objection, portions of an affidavit made by that respondent. The excluded evidence should have been submitted to the jury as an admission by such respondent, inconsistent with respondents’ claims on trial, and its exclusion was prejudicial to appellant’s substantial rights. Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ., concur.